Citation Nr: 1417169	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-45 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to January 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issue has been recharacterized in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009).  


FINDING OF FACT

A psychiatric disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder, which she believes is due to an in-service personal assault.  Specifically, she contends that she has experienced anxiety, depression, and posttraumatic stress disorder since she was raped during service in 1983.  

The Veteran did not report the incident during service.

In June 1990 and January 1993, the Veteran reported "depression or excessive anxiety".  See Report of Medical History (Jun. 1990 and Jan. 1993).  Service treatment records are otherwise negative for a psychiatric disorder.

A February 1994 NCO evaluation report showed that the Veteran was an excellent soldier. 

In June 2006, the Veteran was admitted to a VA Homeless Veterans Program.  Admission records show that since separation from service the Veteran's life tumbled out of control: she began abusing cocaine and alcohol, her marriage ended, she experienced financial and legal trouble, and she ultimately wound up homeless.  An initial psychological screening note, authored by a VA clinical psychologist, shows a positive PTSD screen and symptoms of depression.  

The Veteran has continued mental health treatment with VA since June 2006.

In a September 2007 psychological evaluation report, a VA clinical psychologist diagnosed PTSD related to military sexual trauma, per the DSM-IV guidelines. 

A May 29, 2009, VA mental health counseling note shows that a previous medical records contains a discrepancy regarding the number of men involved in the in-service rape.  After discussing these discrepancies with the Veteran, the author concluded that "a previous progress note erroneously reports client as having been raped by 4 men when, in fact, it was a lone assailant" and that the Veteran is telling the truth about her assault history.

In an August 8, 2011, VA psychology note, a VA clinical psychologist confirms the diagnosis of "PTSD (due to military sexual trauma) and depression."

In a December 2012 VA examination report, the VA examiner did not diagnose PTSD.  The VA examiner opined that while the Veteran reports symptoms of PTSD, she does not meet the DSM-IV criteria for PTSD because of the veracity of her statements.  The rationale was that the Veteran's statements regarding the number of men who raped her, her ability to function as a woman and have relationships with men after the rape, and the number of children she has are inconsistent with previous statements or other evidence in the claim file.  See VAX, 2, 26-7 (Dec. 2012).

The December 2012 VA examiner diagnosed depression.  However, the VA examiner opined that depression preexisted service and that the degree of aggravation could not be determined without resorting to mere speculation.  The rationale was that since service treatment records show that depression was only mentioned in Reports of Medical History, and not in treatment records, depression must have preexisted service.  See id. at 27;  see also Report of Medical History (Jun. 1990 and Jan. 1993) (showing that the Veteran endorsed depression or excessive anxiety).

To prevail, the evidence must show that the Veteran's psychiatric disorder is causally related to an event in service.  38 C.F.R. § 3.303.

The December 2012 VA medical opinion is the only evidence that opposes the Veteran's claim.  

The December 2012 opinion regarding depression is given no probative value because it is based on speculation and fails to address VA treatment records from  2006 to present, which show complaints and diagnoses of depression related to military sexual trauma.  See VAX, 27 (Dec. 2012).

The December 2012 opinion regarding PTSD is afforded some probative value.    

The VA treatment records are afforded significant probative value because, although authored by a number of different medical professionals, they consistently show that since 2007, the Veteran has been diagnosed with and undergone treatment for PTSD and depression related to the claimed military sexual trauma and that the Veteran has provided a credible account of her in-service sexual assault.  See, e.g., VA mental health counseling note (May 29, 2009); Psychological evaluation report (Sep. 2007).

After resolving any doubt in favor of the Veteran, the evidence of record shows that a psychiatric disorder is related to service.

Service connection for a psychiatric disorder is warranted.


ORDER

Service connection for a psychiatric disorder is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


